SCHOONMAKER, District Judge.
This is a patent suit involving United States patent No. 1,534,289, issued April 21, 1925, to Albert Charpilloz, as assignee of Eugene Teppet, on an application filed October 16,1922.
The court below held it invalid for want of novelty, by reason of the disclosures of a prior French patent No. 487,121, to Georges Trauffaut on an application filed December 4, 1916, granted March 16, 1918, and published June 5,1918.
A comparison of the two patents clearly shows that the District Court was right in so holding. The Teppet patent is for a process and composition for destroying weeds— one that is toxic to weeds, nontoxie to animals, and noneorrosive to metal. A chlorate used in solution in water is the essential element of this weed destroyer, the patentee preferring sodium ehlorate because of its cheapness. The prior patent of Trauffaut discloses and teaches the use of chlorates in solution for precisely the same purpose, expressing a preference for the least costly chlorates, and mentioning chlorate of soda as one of them. The faet disclosed by Teppet that chlorates are nontoxie to animal and noneorrosive to metal is likewise disclosed by Trauffaut, who states that the products, or the mixture of the products which form the objects of his invention, cannot be noxious and give entire satisfaction.
We therefore hold that the Trauffaut patent fully and adequately discloses the whole invention of the Teppet patent.
The decree of the court below is affirmed at the costs of the appellants.